Greenbaum, J.
Defendant demurs to the complaint for insufficiency of facts constituting a cause of action and for lack of legal capacity of the plaintiff to maintain this action. I have had occasion recently to hold that a failure .on the part of a foreign corporation doing business in this State to allege due authority thus to transact business does not kffect the substance of plaintiff’s claim and is not available upon a demurrer- that the complaint does not state facts sufficient to constitute a cause of action. Portland Co. v. Hall, N. Y. L. J., Dec. 22, 1904. The second ground of demurrer, however, presents a more serious situation for the plaintiff. The complaint alleges that the plaintiff’s assignor was a corporation organized under the laws of the State of Hew Jersey and doing business in the State of Hew York; that “ prior to the commencement of this action the said corporation duly paid the license tax imposed by section 181 of the Tax Eaw upon foreign corporations doing business in the State of Hew York, and duly complied with all the provisions of section 15 of the Corporation Law and obtained a certificate in the State of Hew York authorizing it to do business within this State,” and “ that the license tax as aforesaid was duly paid to the Comptroller of the State of Hew York on or about October 11, 1902, but through inadvertance the application to the Secretary of State was not made and the certificate not granted until September 23, 1904.” The' complaint sufficiently alleges the breach of an agreement made between the plaintiff’s assignor and the defendant at the city of Hew York on or about September 3, 1903, for the purchase and *515sale of certain merchandise to be manufactured for defendant. It is thus made affirmatively tó appear that at the time of the making of said contract plaintiff’s assignor had not procured any certificate of authority to do business in this State, =-although it had long prior thereto (October, 1902) paid into the State treasury a license tax. Section 15 of the General Corporation Law requires a foreign corporation of the class to which plaintiff’s assignor evidently belonged-doing business in this State to first procure a certificate of authority to do business, and provides that such foreign corporation “shall not maintain any action in this State upon a contract made by it in this State, unless prior to the making of such contract it shall have procured such certificate.” Section 16a of the Corporation Law (also known as section 181 of the Tax Law) provides that every foreign corporation, except certain specified corporations of a kind to which plaintiff’s assignor did not belong, shall pay to the State treasurer for the use of the State “ a license fee of one-eighth of one per centum, for the privilege of exercising its corporate franchises or carrying on its business in such corporate or organized capacity in this state, to be computed upon the basis of the capital stock employed by it within this state during the first year of carrying on its business in this state,” and also provides inter alia that “no action shall be maintained or recovery had in any of the courts of this state by such foreign corporation without obtaining a receipt for the license fee hereby imposed within thirteen months after beginning business within the state.” The curious anomaly is thus presented in this case of the plaintiff’s assignor having paid into the State treasury in 1902 the franchise tax required by law of foreign corporations duly authorized to do business in this State, although no certificate of such authority had then been issued to it. So far as the inhibition against maintaining an action may rest upon a failure to comply with the Franchise Tax Law, the demurrer should not be sustained, because it is clear that section 181 of the Tax Law is a revenue regulation for the benefit of the State, which the latter has the right to waive. Parmelee Co. v. Haas, 171 N. Y. 579, 583; Dunbarton Flax Spinning Co. v. Greenwich & J. R. Co., 87 App. Div. *51621, 23. But the failure to procure a certificate,, as required' by section 15 of the Corporation Law, in view of the explicit language of that provision that no action shall be maintained by a foreign corporation “ upon a contract made by it in this State unless prior to the making of such contract it shall have procured such certificate,” seems to me to be fatal to the plaintiff’s right to maintain this action. In Parmelee Co. v. Haas and the Dunbarton Flax Spinning Co. cases, cited supra, both section 15 of the Corporation Law and section 181 of the Tax Law are apparently referred to as mere revenue regulations, but a study of those cases reveals that a consideration of section 15 of the Corporation Law was not necessarily involved in either of them„ and any apparent characterization of the former act as a “ revenue regulation ” is obiter dictum. An examination of said section 15 shows that a foreign corporation, whose business “ to be carried on in this State is such as may be lawfully carried on by a corporation incorporated under the laws of this State for such or similar business,” is entitled to a certificate of authority to do business in this State upon compliance with the requirements of section 16 of the Corporation Law, by filing with the Secretary of State a sworn copy of its charter, “ a statement under its corporate seal particularly setting forth the business or objects of the corporation which it is engaged in carrying on or which it proposes to carry on within the State, and a place within the State which is to be its principal place of business, and designating in the manner prescribed in the Code of Civil Procedure a person upon whom process against the corporation may be served within the State.” E o fee or tax is requisite for the procurement of a certificate, and it is clear that the provisions just detailed were primarily designed to regulate and control the business of foreign corporations in this State for the protection of the citizens of this State against any unlawful business of a foreign corporation, and to facilitate service upon such corporation, when an action is desired to be brought against it, and that they were not enacted as mere revenue regulations. The term “revenue law,” so far as it would be here applicable, means “ a law providing in terms for revenue.” United States v. Hill, *517123 U. S. 681, 686. This definition would fit the provisions of section 181 of the Tax Law, hut not sections 15 and 16 of the Corporation Law. It would, therefore, follow that the acceptance of a license tax by an official, to wit, the State Treasurer, in 1902, although seemingly implying an authority in the plaintiff’s assignor to do business in this State, would not constitute a waiver by the State of the general provisions embodied in sections 15 and 16 of the Corporation Law, which make the issuance by a different official, to wit, the Secretary of State, of a certificate of authority before the making of a contract a prerequisite to the right of maintaining an action thereunder. The prohibition as to bringing an action found in section 15 of the Corporation Law is independent of and distinct from that expressed in section 181 of the Tax Law, and is so rigidly and inflexibly declared, that I cannot find any rule or reason which will enable me to relieve the plaintiff from the unfortunate consequences of the inadvertence alleged in the complaint. I am constrained to sustain the demurrer that plaintiff has no legal capacity to sue, with leave to plaintiff to plead anew if it be so advised, upon the payment of costs.
Ordered accordingly.